Mr. Justice Clark delivered the opinion of the court. 2. Master and servant, § 561*—admissibility of evidence. Under a declaration charging employer with negligence in- allowing steam to escape in the boiler room and in allowing window glass to remain broken so that cold air would cause the steam to rapidly condense, held that testimony as to the breaking of a “T” was erroneously admitted as no mention was made thereof in the declaration. 3. Master and servant, § 98*—statute imposing duty to guard hatchways construed. Section 4 of the Act of 1910 providing for the health, safety and comfort of employes (R. S. 1911, ch. 48, ¶ 92, J. & A. ¶ 5389) does not require hatchways to be fenced while in use, in addition to providing a covering therefor when not in use. 4. Statutes, § 27*—when defendant not required to plead the exception in a statute. In an action based on section 4 of R. S. ch. 48, 92, J. & A. ¶ 5389, to recover for personal injuries resulting from falling into an open hatchway, defendant is not required to plead specially the exception mentioned in the statute. 5. Master and servant, § 302*—when doctrine of assumption of risk inapplicable. Doctrine of assumption of risk is not applicable where there has been a violation of a statute.